
	
		I
		112th CONGRESS
		2d Session
		H. R. 6024
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2012
			Mr. Markey (for
			 himself and Mrs. Napolitano)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize development of hydropower and efficiencies
		  at existing Bureau of Reclamation facilities.
	
	
		1.Short titleThis Act may be cited as the
			 Hydro 2.0
			 Act.
		2.Hydropower
			 Efficiencies at Reclamation projectsSection 9 of the Reclamation Project Act of
			 1939 (43 U.S.C. 485h) is amended by adding at the end the following:
			
				(g)Authorization of
				hydroelectric power at Bureau of Reclamation power generation
				facilities
					(1)The Secretary of
				the Interior, acting through the Commissioner of the Bureau of Reclamation, is
				authorized to plan, design, construct, operate, and maintain additions,
				improvements, efficiencies, and replacements of power generation facilities at
				existing Reclamation project facilities, including exclusive development of
				non-Federal power at Bureau of Reclamation facilities, provided that—
						(A)the Commissioner
				shall approve such development of non-Federal power using the lease of power
				privilege; and
						(B)any power
				generation facilities for which funds made available under this subsection are
				used shall be constructed, operated, and maintained in a manner consistent with
				water supply and other purposes specifically authorized for the project
				regarding which the power generation facilities are a part.
						(2)Revenues from the lease of power privileges
				shall be deposited into the Reclamation Fund, to the credit of the project from
				which such power is derived. Any construction cost component of such revenues
				from the Lease of Power Privilege shall be—
						(A)applied
				first—
							(i)against
				reimbursable construction costs allocated to power; and
							(ii)for use for any future improvements,
				efficiencies, and replacements that increase power production at the facility
				from which such power is derived; and
							(B)the remainder
				applied against non-reimbursable construction costs, under the applicable cost
				allocation formula for the project.
						(3)Nothing in this
				subsection shall alter or affect contracts or authorities in force and effect
				on the date of the enactment of this subsection to advance funds for the
				operation, maintenance, and repair
				costs.
					.
		3.LimitationNothing in this Act authorizes feasibility
			 or construction of new water impoundments or water storage facilities.
		
